Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 1 of 17 PageID #: 102




              Complaint Exhibit F
Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 2 of 17 PageID #: 103




                           In the Matter of:

                        Eric A. Nepute, DC

                       January 16, 2021
                2021-2-23 WW Cut Me Off Again




                     Condensed Transcript with Word Index




                       For The Record, Inc.
          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
       Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 3 of 17 PageID #: 104
                                        2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                                 1/16/2021
                                                                                                                                  3
                   OFFICIAL TRANSCRIPT PROCEEDING               1                   FEDERAL TRADE COMMISSION
                                                                2
                      FEDERAL TRADE COMMISSION
                                                                3   In the Matter of:                )
                                                                4   Eric A. Nepute, DC               )   Matter No. 2023188
                                                                5                                    )
      MATTER NO.      2023188                                   6   ------------------------------)
                                                                7                                    February 23, 2021
      TITLE           ERIC A. NEPUTE, DC
                                                                8

      DATE            POSTED TO FACEBOOK ON                     9
                      JANUARY 16, 2021 AT 6:18 A.M.            10
                      TRANSCRIBED: MARCH 22, 2021              11               The following transcript was produced from a
                      REVISED: MARCH 26, 2021                  12   digital file provided to For The Record, Inc. on March
      PAGES           1 THROUGH 31
                                                               13   18, 2021.
                                                               14
                    2021-2-23 WW Cut Me Off Again              15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23

                     For The Record, Inc.                      24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555        25


                                                           2                                                                      4
  1                 FEDERAL TRADE COMMISSION                    1                     P R O C E E D I N G S
  2                         I N D E X                           2                     -    -     -       -     -
  3                                                             3                 2021-2-23 WW Cut Me Off Again
  4   RECORDING:                                      PAGE:     4               ERIC NEPUTE:   Well, let’s try this --
  5   2021-2-23 WW Cut Me Off Again                    4        5               (Break in audio.)
  6                                                             6               ERIC NEPUTE:   Well, let’s try this again,
  7                                                             7   everybody.   Good morning, good evening, good day.       I
  8                                                             8   hope you all are with me.    I was just in the middle of
  9                                                             9   a live -- we had about 800 people live with us,
 10                                                            10   getting ready to ramp up, and like most of my lives
 11                                                            11   that I do now, you get about eight minutes and it gets
 12                                                            12   completely shut off.   So I bet this happens again.         I
 13                                                            13   want you all to set your timers.         Let’s see how long
 14                                                            14   it takes before we get shut down this time.        You know,
 15                                                            15   it’s a miracle and a blessing that we still even get a
 16                                                            16   chance to come to you all right now in a world where
 17                                                            17   ignorance, stupidity, and censorship have really
 18                                                            18   collided and combined on a whole different level.
 19                                                            19               So for those of you that don’t know me, I’m
 20                                                            20   Dr. Eric Nepute, commonly known as the “Wellness
 21                                                            21   Warrior,” have been for a long time.        And I’m just all
 22                                                            22   about the truth, the whole truth, and nothing but the
 23                                                            23   truth.
 24                                                            24               So I wanted to take a couple minutes and
 25                                                            25   share with y’all what’s really going on.        I think a



                                                                                                                1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 4 of 17 PageID #: 105
                                       2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                           1/16/2021
                                                            5                                                             7
  1    lot of you already know this, but I need you guys to      1   don’t want you to hear the truth. They don’t want you
  2    help me. We literally just got shut off again. I          2   to hear the messages that we’ve got or other doctors
  3    just did a video and we have full bars, full strength,    3   like myself have. I’ve already made mention of that.
  4    full power, full everything. We’re ready to rock and      4          So I want to get back to the point, what I’m
  5    roll, but we’re going to get censored. So I want you      5   saying to you is that you’re being fear-propagated
  6    guys to share this video, hit that share button. Let      6   into obeying. And that’s what -- that’s what this
  7    me know where you guys are watching from and let’s        7   whole thing has been about. They wanted to control
  8    have a conversation.                                      8   you. They found out how many of you they can control.
  9           I was just talking about, you know, all the        9   Now they’re like, cool, let’s double-down on it.
 10    deaths and how the deaths were completely -- well,       10          So let me just say -- here’s what I want you
 11    they’ve been fabricated and they’ve been pushed and      11   guys to hear. I got to publicly talk about this. I
 12    they’ve been -- you’ve been lied to. The CDC’s           12   can’t say this person’s name, but he’s allegedly going
 13    numbers clearly come out and say it. You know, it’s      13   to become the President very soon. If I say the name,
 14    crazy.                                                   14   I’ll get shut off social media. So I’m going to speak
 15           Hey, Tina.                                        15   in code a little bit every once in a while.
 16           Anybody -- was anybody on with me earlier,        16          Hello, Jersey. Hello, New York. I see you
 17    just a couple minutes ago, whenever I got completely     17   all. I do. I see you all, Pittsburgh. I see
 18    shut down? Who was with us a few minutes ago when we     18   everybody there. I love and appreciate you all more
 19    did that?                                                19   than you know. Hit that share button. Hit that share
 20           It’s just embarrassing. It’s so sad.              20   button.
 21    People need to wake up and realize, you know, what’s     21          Nick and Amanda, are you a doctor or a
 22    going on. I had somebody on the first live that we       22   chiropractor? I’m both. I don’t know why that’s
 23    did just a little while ago ask a question of why        23   confusing to people, you know. And here’s another
 24    don’t more doctors stand up and tell the truth. Well,    24   thing. Can I say this? Let me just -- let’s cover
 25    they can’t. I mean, we’re -- we’ve got literally         25   this topic right now. The problem that people have is

                                                            6                                                             8
  1    millions of people that follow us and we can’t get a      1   that we believe that -- that degrees and letters
  2    Facebook live out to save our lives.                      2   behind or in front of someone’s name determines their
  3           That’s why we’re telling everybody you got         3   level of education. There’s a guy on TV known as Tony
  4    to go to our platform and go to freevitamindeals.com,     4   Fauci, who is a doctor, but doesn’t sound, act like
  5    freevitamindeals.com. Go there and register. Sign up      5   one, talk like one. This person surely doesn’t have a
  6    for our newsletter and email. We send out one or two      6   clue of how the immune system works, but yet the whole
  7    emails a day to millions of people with all this          7   world listens to what he has to say.
  8    information of the truth because we have our own          8          There are many, many, many types of health
  9    servers and platforms there. We don’t -- we don’t         9   care providers that are highly educated individuals
 10    have to -- we don’t have to deal with the Communist --   10   that are not the type of doctor that you would think
 11    oh, I just said a word that’s going to get me            11   you would hear from. There are also many, many, many
 12    censored. Watch, by the way. Somebody tell me how        12   doctors that are virologists and immunologists that
 13    long before it starts freezing and shutting down.        13   are not very bright individuals. Just because
 14           But let me just get right into it. So here        14   somebody went to school and got some letters behind
 15    we go. Hello everybody in Florida. Hello everybody       15   their name doesn’t mean that they’re very smart.
 16    in Wisconsin, Switzerland. Guyana is in the house.       16          Remember this, and I say this all the time,
 17    We’ve got -- hello, good morning, New Delhi. How are     17   God may have created all men and women equal, but
 18    you in New Delhi? Hope you guys are good. Illinois,      18   definitely not all doctors. And that’s for darn sure.
 19    I see you there. Michigan, Virginia, Wisconsin. West     19          So let’s talk about this plan that this
 20    Virginia’s in the house. Texas is in the house. I’m      20   individual has that’s based off of fear and for
 21    in the great state of Texas right now as well.           21   getting you to obey what they want you to do. And
 22           Listen, if you guys have any questions, let       22   please don’t forget to share this and go to
 23    me know. I know -- Chrissy, I know in Wisconsin I        23   freevitamindeals.com. That’s freevitamindeals.com.
 24    keep getting cut off. It’s actually comical that I       24   Because, well, they’re going to suppress -- this video
 25    keep getting cut off. But the reason why is they         25   is going to get shut down in just a minute, okay? So


                                                                                                          2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 5 of 17 PageID #: 106
                                       2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                           1/16/2021
                                                            9                                                           11
  1    the truth will set you free if you let it. That’s         1   $200 for a blanket or $100 for a Tylenol? Are you
  2    what the Bible says. You’re totally right.                2   kidding me? We need real health care reform and
  3            Well, here you go. There’s a plan that’s          3   that’s putting health and care back into health care.
  4    laid out on the table, that was just laid out earlier     4   We’re just not there right now.
  5    this week, that’s going to take effect. If this           5           So here you go, guys, check this out. Hit
  6    individual becomes President of the United States, the    6   that share button and tag people because they’re going
  7    first 100 days, he wants to put 100 million vaccines      7   to want to hear this.
  8    in the arms of Americans. Well, he said that he is        8           Here’s the deal. So they want 100 million
  9    going to have to move heaven and earth to do this.        9   vaccines in the next 100 days of, you know, the
 10    Well, I believe that’s a very biblical thing. That is    10   presidency coming up. Well, how do you do that?
 11    a very biblical thing. That is not just a metaphor.      11   Well, there’s only two ways you can do that. Really,
 12    There is no question in order to do that, that is good   12   actually, there’s three. Number one, it has to be
 13    versus evil, and on a whole different level. On a        13   fear propagated, so people will only obey if they’re
 14    whole level.                                             14   scared. People are moved away from pain and towards
 15            And if you want to hear more about that, you     15   pleasure.
 16    guys have got to go to freevitamindeals.com. That’s      16           So how are we going to move them away from
 17    our website. It takes you back where you can go and      17   pain? Well, everybody thinks that if they get this
 18    register for our newsletter. Hit that share button.      18   vaccine, they’re not going to get infected when the
 19            Now, listen, there’s a $1.9 trillion plan        19   research really clearly states that it doesn’t stop
 20    that’s been laid out by this gentleman. And what it      20   the spread of the infection and the best that it can
 21    is, it’s supposed to stop the virus and steady the       21   do is minimize your symptoms of the disease, not stop
 22    economy. All right. Well, here’s what I’m going to       22   it, but minimize the symptoms of the disease. That’s
 23    say. We’re fighting an -- an invisible enemy right       23   a fact.
 24    now because it’s not real. It’s not real. The CDC        24           Everybody’s who’s in the know knows that and
 25    has come out clearly again and said that less than 6     25   has said that publicly. They just say it in a way

                                                          10                                                            12
  1    percent of individuals that died during the COVID         1   that you don’t understand it properly. They say it’s
  2    outbreak truly died of COVID-19. Everybody else died      2   going to protect you. Protect you how? It’s kind of
  3    from heart disease, cancer, diabetes, stroke, car         3   more like a Tamiflu than it is a vaccine.
  4    accidents, motorcycles, da, da, da, all this stuff.       4           Now, the only thing that clearly has shown
  5           And by the way, those real numbers are             5   that it can stop the spread or the infection -- not
  6    already out there, and the real, real numbers are         6   even social distancing, not even wearing a mask,
  7    supposed to be laid out by the CDC. Typically, by the     7   because if you look at states like California and New
  8    end of January, they have to put true causes of death     8   York, well, they’ve had 97 percent compliance this
  9    of individuals from the years before. And then now        9   whole time with mask wearing, social distancing, and
 10    there’s this big narrative out there saying that         10   shutting down businesses and, yet, they have more
 11    you’ve got a -- two million people have died globally    11   infections and more disease than any other states that
 12    from COVID-19. Well, please remember that we’re          12   are out there. So that ain’t working out. You
 13    mislabeling and falsifying the datas and a lot of        13   understand that?
 14    places are doing it on purpose because they get paid     14           Now, I’m probably going to get shut off in a
 15    for it more.                                             15   minute, so hit that share button or go to -- go to
 16           The CARES Act and all these other acts that       16   freevitamindeals.com so you can follow us and all that
 17    are out there have set aside extra money that Medicare   17   stuff. Because here’s the deal. They don’t want you
 18    can pay doctors and, um -- and, um, pay doctors and      18   to know the truth. I’m about ready to start talking
 19    hospitals 20 percent higher, which is a fact -- I        19   some common sense and all they want to hear is COVID
 20    mean, nobody can deny that. I’m in the hospital          20   sense. So here you go.
 21    system. I’m in the health care business. I know if       21           How do you do that? Well, you mandate it.
 22    we label people with COVID-19, we get paid faster and    22   You have to make a mandate. Well, they said they’re
 23    we get a 20 percent bump on our stuff. So it’s greed,    23   not going to mandate it. Well, they also said they’re
 24    and hospitals and the health care industry is -- are     24   not going to mandate wearing a mask, but you can’t go
 25    really damn good at that. You think it really costs      25   to the grocery store, you can’t go to a doctor’s


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 6 of 17 PageID #: 107
                                       2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                           1/16/2021
                                                          13                                                            15
  1    office, you can’t go on an airplane, you can’t travel     1   lockdowns. They’re already doing it in DC and a
  2    the world. You can’t do things that bring you             2   couple other cities as well. But the fact remains is
  3    pleasure.                                                 3   they’re going to force you to do this.
  4           Now, I just told you people are moved away         4           And FEMA -- how -- what do you think’s going
  5    from pain and towards pleasure. So they’re going to       5   to happen if the Federal Government, which means it’s
  6    scare you to try to move you away from, um, uh, pain,     6   a nat- -- it’s a national emergency. FEMA only gets
  7    which, you know, a lot of people -- there’s 54,000        7   brought in in national emergency situations. They’re
  8    adverse reactions that have been noted in the vaccine     8   going to force you to get this thing whether you like
  9    adverse reaction site on the CDC of COVID-19 and          9   it or not. So you got to learn how to protect
 10    deaths have occurred from it. And you all are seeing     10   yourself. You got to learn what people supposedly
 11    the videos circulating on the internet. That’s sad       11   voted for. This is what you voted for. This is what
 12    whenever you see these videos of these nurses and        12   -- what people supposedly voted for was that.
 13    these first responders that are really sick,             13           Now, let me talk about this vaccine just for
 14    neurological problems and et cetera, people that have    14   a second, which is not really a vaccine. It’s more of
 15    dystonic co-kinesthesia where the body is just shaking   15   a -- it’s more of a genetic therapeutic. Because a
 16    uncontrollably and yet, they -- and yet, they -- they    16   vaccine normally is a live, unattenuated or weakened
 17    -- they shut down those people’s video on social media   17   version of a virus with a bunch of adjuvants. It goes
 18    and say they’re not real. These are people dealing       18   into your body and then -- I’m definitely calling --
 19    with real disease.                                       19   I’ve been red-listed for a long time.
 20           And they’re saying that it’s perpetuating         20           Let me tell you something. One of my good
 21    fear. Well, no, it’s not. It’s perpetuating facts.       21   friends said to me, if you’re not on a government
 22    It takes away your fear. And that’s the problem.         22   watch list, you’re some kind of sissy. And I -- let
 23    They want you to be scared. They want you to be          23   me tell you something, I’m definitely not a sissy.
 24    scared so that you’ll obey. And you understand that,     24   One of my best friends just got labeled as a domestic
 25    don’t you?                                               25   terrorist because he was talking about the benefits of

                                                          14                                                            16
  1           Listen, I’m all about freedom to choose, but       1   vitamin D3. By the way, vitamin D3 is the only
  2    how can you possibly choose something if you don’t        2   chemical that’s out there and that’s shown to reduce
  3    know the risk and the benefits?                           3   the spread -- sorry, to minimize the chances of
  4           Now, again, how do we mandate a vaccine?           4   getting infected.
  5    Well, it’s real simple. They give you a soft mandate.     5           Journal of Pathogens -- sorry, Journal of --
  6    Well, a soft mandate is a mandate that basically says,    6   Journal of -- Nature Journal 2020 showed that if your
  7    well, you can’t go to school, you can’t go to work,       7   vitamin D level is adequate, that you have a 77
  8    you can’t get a job, you can’t get your tax return,       8   percent less chance of contracting COVID-19 in the
  9    you can’t fly in an airplane if you don’t have the        9   first place, which is why every human man and woman
 10    vaccine. You guys, anybody who thinks that this isn’t    10   should be taking between 5,000 and 10,000
 11    real is absolutely crazy. They’ve already starting       11   international units a day of vitamin D3. And I’ve got
 12    rolling out the vaccine passports in certain countries   12   a free guide -- if you guys go to freevitamindeals.com
 13    and airports. It’s coming to America. It’s actually      13   -- it’s freevitamindeals.com -- we’ve got a whole list
 14    here already. They’re just waiting for the right time    14   of stuff you can do to prevent sickness and disease,
 15    to roll it out.                                          15   viruses, and prevent and treat when -- when you have
 16           Now, please understand this. What else did        16   symptoms. And I’ve had millions of people download it
 17    this potential person do that’s potentially going to     17   and use it and it’s -- it’s very effective and it
 18    be president to get his 100 million vaccines into --     18   works.
 19    his vaccines into 100 million people over the next 100   19           You got to be taking D3 and zinc every day.
 20    days? He brought in FEMA.                                20   You should take it, your children should take it.
 21           Now, let me say something about that. Wow.        21   Vitamin D blocks the virus. That’s a fact. Nobody
 22    Now, you ever heard of something called a FEMA camp?     22   can argue that. The FTC tried to shut me down over
 23    Well, they’re already being built all across the         23   it. I showed them the papers and they’re like,
 24    country. That’s for sure. We’re going to be seeing a     24   (snapping fingers) shoot, this guy’s right, we can’t
 25    lot more of them and a lot more martial law and          25   censor him for that because he’s right. So you should


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 7 of 17 PageID #: 108
                                       2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                           1/16/2021
                                                          17                                                            19
  1    be taking vitamin D3 every day and you should be          1   bottles of D3 and zinc. So we’re giving that stuff
  2    taking zinc, but you got to take the right stuff that     2   away for free, plus educational classes for free to
  3    gets absorbed, that gets used and et cetera in the        3   get healthier. You guys got to go to that site and
  4    right combination. Because D3 blocks it and zinc          4   get it.
  5    doesn’t allow the virus to continue to proliferate.       5           So here’s the -- here’s the deal on the
  6    So it actually works better than the -- than any          6   vaccine. The studies I just talked to you guys about
  7    vaccine and you don’t really need a vaccine. But if       7   with Pfizer and Moderna and all that kind of stuff,
  8    you want one, you should be able to go get one, but       8   the deal is this, is, um, uh -- no, listen, if you go
  9    you need to know what’s in it.                            9   to freevitamindeals.com, Diana. Freevitamindeals.com.
 10           Now, let me talk about this vaccine just          10   Go check that one out.
 11    for a minute while I’m getting into the 100-day plan     11           So what they found was the polyethylene
 12    that this person has rolled out. So check this out.      12   glycol actually crosses the blood-brain barrier. So
 13    You guys can follow me. Just go to -- just do this.      13   it gets in the brain, which is why people are getting
 14    Go to freevitamindeals.com, freevitamindeals.com.        14   Bell’s palsy, why they’re getting that dystonic co-
 15    That’s a -- that’s a site that goes to my website,       15   kinesthesia, which is that uncontrollable shaking.
 16    which is ericnepute.com. Nobody can remember how to      16   I’m sure you’ve all seen those videos of the nurses
 17    spell Nepute, but everybody can remember                 17   and medical assistants on the internet that have been
 18    freevitamindeals.com. You should go there, register      18   taken down because they don’t want you to know the
 19    for our emails and register for our daily info we give   19   truth.
 20    out because there’s a lot of info we give out.           20           But think about this, they’re going to put
 21           So you should be taking D3, zinc,                 21   FEMA involved with this rollout of these vaccines.
 22    probiotics, vitamin C every day. I’ve got a protocol     22   That means it’s a national emergency. Who’s going to
 23    on there for a nebulizer that helps with respiratory     23   pay for this, by the way? Like -- like that’s $1.9
 24    stress. It’s amazing. I can’t tell you how many -- I     24   trillion. Do you guys know where that money comes
 25    mean, now, hundreds of thousands of people that have     25   from? You know we don’t have that money. We’ve been

                                                          18                                                            20
  1    emailed us and told us how well they did by doing this    1   off the fiat -- we’ve been on a fiat currency and off
  2    protocol.                                                 2   the gold standard for a long time, which means -- fiat
  3           But, anyway, here’s back on the vaccine.           3   means fugazi (whistling), it’s fake. It’s all paper.
  4    It’s not really a vaccine. It’s more of a genetic         4   It’s all zeroes and ones. It’s not real. There’s
  5    therapeutic. This is an mRNA -- this is an mRNA           5   nothing backing that -- that -- that -- that money.
  6    chemical that goes in your body with something called     6           So where do we buy -- where do we borrow the
  7    polyethylene glycol, PEG. And this PEG -- if you go       7   money from? Does anybody know where we borrow the
  8    back and look at the animal studies that were done by     8   money from? I know. We borrow it from China and the
  9    Moderna and Pfizer back in 2012, they showed that when    9   central banks. And so when China and the central
 10    they give the injection in the arm, that that            10   banks loan money to the United States -- let me ask
 11    polyethylene glycol that they tell us that goes away     11   you this. Have any of you ever gone and got a loan
 12    and dissolves, that the vast majority of people are      12   before? Any of you ever go get a loan? You know,
 13    allergic to. I mean, very allergic to to the point       13   what do they ask you to put up as collateral? They
 14    where they’re having -- it’s ten times more allergic     14   ask you to put something up, whether it’s your house,
 15    than the flu shot. Y’all know that, don’t you?           15   whether it’s your, you know, money, whether it’s your
 16           Guys, hit that share button. I can see            16   stuff, whatever.
 17    our numbers are starting to drop, which means we’re      17           The bottom line is this, the United States
 18    about ready to get cut off because that’s the way it     18   of America has put up collateral and that collateral
 19    happens with us. So you guys got to go to                19   is our future. What do you mean by that? Well --
 20    freevitamindeals.com to watch these -- these -- these    20   well, you got to put up our land. I mean, look at --
 21    products or watch these videos and check out the         21   look at all the land that’s being bought up by the
 22    products that you need. And by the way, we’re giving     22   Chinese nationalists. I mean, Texas is getting bought
 23    away another million bottles of D3 and zinc. Why?        23   up, Oklahoma is getting bought up. I mean, it’s crazy
 24    Because, well, they told us we can’t. So I said,         24   what’s really happening. And that’s a fact, by the
 25    let’s double down and we’ll give another million         25   way. And it’s completely deflating our dollar. I


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 8 of 17 PageID #: 109
                                       2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                           1/16/2021
                                                          21                                                            23
  1    mean, it’s going to -- I mean, it -- it might cost 100    1   gosh, what is California, like the third or fourth
  2    bucks for a gallon of gas when now the new president      2   highest economy, period. And it’s gone away and it’s
  3    wants you to have $15 an hour minimum wage. That’s        3   going away. And, you know, you think about that, it’s
  4    not going to do anything other than make people not be    4   absolutely -- it’s crazy and it’s scary, and that’s
  5    able to have more jobs.                                   5   what’s happening.
  6           We’re literally moving towards a culture of        6           So, you know, our -- those economies, those
  7    -- I can’t say the word, but it ends in “ism” and it      7   governors that say we’re going to definitely go ahead
  8    starts with “social.” And then I can’t say the other      8   with the mandates and all this, those economies are
  9    word, but it ends with “ism” and it starts with           9   going to shut down, people are leaving. I mean, look
 10    “commu.” So because if I say those words, I’ll get       10   at -- look at like New York. Look at how many people
 11    shut off immediately, which is crazy.                    11   are moving to Texas, look at how many people are
 12           So that’s what’s happening. So, you know,         12   moving to Florida. I mean, the East and West Coast
 13    if you look at this thing, a couple other things that    13   are done. Everybody’s moving south now. And that’s
 14    are really absolutely just unbelievable -- and I think   14   what’s happening because they want to get away from
 15    I’ve really laid out more of it. But, you know,          15   the -- the -- the tyrannical governments.
 16    where’s the money come from? I already told you guys,    16           And so, you know, what do we do?
 17    it’s coming from the central banks, so it’s coming       17   People always ask, what do we do? Well, you got
 18    from China. Man, we are completely FUBAR if that deal    18   to share this message, number one. Number two,
 19    goes through.                                            19   you got to -- you got -- guys, I need you to go to
 20           How are we going to repay this? You guys,         20   freevitamindeals.com. That’s freevitamindeals.com.
 21    it’s not going to affect my generation, our generation   21   Protect yourself. Stop being so scared. Because
 22    as much, but our kids’ kids’ kids, they’re screwed.      22   when you get the truth and understand the facts and
 23    They’re -- they’re never going to be able to pay this    23   understand how to reduce your health -- or, sorry,
 24    back. I mean, that’s just the way it is. Unless we       24   reduce your -- your risk for sickness, which is
 25    have a complete reset, they’re never going to pay this   25   getting your body to a good weight.

                                                          22                                                            24
  1    back. And that’s just -- that’s just unfortunate, but     1          That’s why we created that reset plan.
  2    that’s the deal. We’re literally looking at a world       2   We’ve had literally tens of thousands of people just
  3    economic crash because of mismanagement.                  3   over the last couple months lose thousands and
  4           And what’s going to happen is this. You            4   hundreds of thousands -- actually, tens of thousands
  5    know, with these mandates that are happening -- just      5   of pains, which is really cool.
  6    mark my words, I’m going to prognosticate to you right    6          But you got to protect yourself, because
  7    now, and I’ve been right about all this stuff from the    7   when the next thing comes -- because what they’re
  8    beginning, but here’s what’s going to happen. What’s      8   saying right now is if you don’t -- the modelers are
  9    going to happen is this, is there’s going to be a         9   telling us, the same ones that were wrong about the --
 10    federal mandate for masks for the next 100 days and      10   the 2.2 million people that are going to die in
 11    there’s going to be a soft and eventually a hard         11   America, that obviously didn’t happen. They’re saying
 12    mandate for vaccines.                                    12   now that if we don’t hurry up and rush up and get
 13           Well, the state law overcedes federal law         13   everybody a vaccine, then -- then, well, by March and
 14    except for you can’t go to state parks, you won’t be     14   April, the world’s going to shut down again. They’re
 15    able to go in state federal buildings, all that stuff.   15   fearing you into that. They’re saying, if you don’t,
 16    That will be mandated there. But what will happen is     16   then this is going to happen. They have no idea.
 17    you’re going to see a huge divide. You’re going to       17   They’re just trying to push an agenda toward you and
 18    see Republican states that are not going to do the       18   fear you.
 19    mandates and you’re going to see Democratic states       19          You guys, hit that share button, pretty
 20    that do it. And you’re going to see those Democratic     20   please. People need to hear this. And tag folks on
 21    states, their economies are going to shut down,          21   it as well.
 22    they’re going to be living in filth.                     22          Those of you that don’t me, I’m Dr. Eric
 23           They’re going to basically turn into like         23   Nepute. You guys can follow our real stories at
 24    what’s happened in California, the wealthiest -- you     24   vita -- at freevitamindeals.com or you can go to
 25    know, the wealthiest state in the Union. I mean, my      25   ericnepute.com or share this message and we’ll --


                                                                                                      6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 9 of 17 PageID #: 110
                                       2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                           1/16/2021
                                                           25                                                           27
  1    we’ll send you a private message on this stuff.           1   an “iontofer.” It allows minerals to get in your
  2            Now, let me tell you what I do and what my        2   system. That’s important.
  3    patients do. I literally have hundreds of thousands       3          Jennifer, if you have questions about
  4    of people across the country now that are taking high-    4   nutrients, go to that freevitamindeals.com. Go
  5    dose vitamin D3 every day -- by the way, high-dose        5   download that -- that protocol there.
  6    vitamin D3 helps with energy, helps your immune           6          But that’s what’s happening right now. It’s
  7    system, helps your brain function better, helps your      7   absolutely crazy and we just decided to up our game
  8    body grow, helps your hormones produce, and it’s -- it    8   again because, you know, if the world is ending, I
  9    stops viruses from attaching to your cells in the         9   want to make everybody as healthy and happy and joyful
 10    first place.                                             10   as we can. And so we just decided we’re going to --
 11            We put everybody on high-dose vitamin zinc       11   we just purchased another million bottles of D3 and a
 12    as well. It’s a mineral that’s the number one            12   million bottles of zinc to give to everybody for free.
 13    deficiency on the planet. Uh, and when you are           13   Y’all can have that because I need you to understand
 14    deficient in this, your testosterone and hormones go     14   how much better you’re going to feel and how much
 15    down and your brain can’t function. There’s 300          15   better you do if that’s there.
 16    different enzymatic functions that -- that -- that       16          So think about all this crazy stuff
 17    zinc does that you need to -- you need to have in your   17   happening in the world and how much you’ve been lied
 18    system. Zinc also stops viruses from proliferating,      18   to. You know, let me read one more thing because
 19    which means they can’t regenerate and grow.              19   every time I read this, I get shut off. So this is
 20            And then -- and that helps keep your brain       20   going to happen. I’m going to get shut off here in a
 21    and your mind right. If your brain and your mind,        21   minute. But I’m going to read this because this is
 22    right, are good and you -- and you have energy, then     22   important.
 23    you can fight back, right? You don’t have to -- you      23          The 350,000 deaths that you’ve been told
 24    don’t have to be scared if your brain and -- you’re      24   that have happened from COVID-19 that have been over-
 25    like, well, of course this is stupid and it doesn’t      25   labeled, over blown out, blown out of proportion, the

                                                           26                                                           28
  1    make sense to you and that’s because you’re balanced.     1   CDC even claims that only 6 percent of people really
  2            You should be doing, uh, vitamin C every day      2   died from COVID-19, not just with it. So let me read
  3    to bowel tolerance. You should be doing, um -- you        3   this list to you. Here’s the list. Write this down
  4    should be doing, um, probiotics. And then if you go       4   or share this, you guys.
  5    to that protocol, that freevitamindeals.com -- it’s       5           Here’s what we have. 87,000-plus people on
  6    freevitamindeals.com -- you can go there and there’s a    6   this list from the CDC died from pneumonias and flus,
  7    free flu and cold and virus prevention and treatment      7   17,000-plus died of chronic respiratory disease;
  8    protocol. Every man, woman, and child should have         8   26,000-plus people died of respiratory distress
  9    that. They should print that off, put it on your          9   syndrome; 44,000-plus people died of hypertensive
 10    refrigerator. Give copies to your friends and family.    10   disease but were labeled as death of COVID; 25,000-
 11    Take a text of it. Send it to people. Picture of it      11   plus people died of heart disease that were labeled as
 12    and send it. Because people need to know what they       12   a COVID death; 28,000 people plus died of
 13    can do. I’ve got hundreds of thousands of people that    13   cardiovascular risk or heart attacks that was labeled
 14    are doing it and doing amazing with that.                14   as COVID. If you look, 15,000 people actually on the
 15            And then I put together a free course. It’s      15   list from the CDC, on the list from the CDC actually
 16    a 12-video series on how to de-stress and how to get     16   died in hospice care that were labeled as a death from
 17    yourself healthier. That’s the key. Man, it’s so         17   COVID-19.
 18    important to do that. Twelve-video series for free to    18           Again, the CARES Act that was put in in
 19    teach you how to get better. That really ticked off a    19   March gives a 20 percent bump in bonus to doctors and
 20    lot of doctors because, well, if you’re not sick --      20   -- I told you it was going to freeze because I started
 21    fat, sick and nearly dead, then you’re not living in     21   talking about the CDC. This cracks me up. Y’all
 22    fear. So I’m just trying to help get rid of the fear.    22   understand the suppression is real? You guys see
 23            And then, you know, 99 percent of my             23   that, don’t you? I told you.
 24    patients take this immune system pack that I created     24           So go to freevitamindeals.com. I am the
 25    that has Quercetin in it. High levels of Quercetin is    25   most suppressed doctor in the world and I’m proud of


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 10 of 17 PageID #: 111
                                       2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                           1/16/2021
                                                          29                                                            31
  1    it. I wear it like a badge. I’m the wellness              1          CERTIFICATE OF TRANSCRIPTIONIST
  2    warrior. I love it, love it, love it. I’m Dr. Eric        2
  3    Nepute. Go to freevitamindeals.com. Join the              3
  4    movement. Join the people. Let’s stand up because         4          I, Elizabeth M. Farrell, do hereby certify
  5    it’s we, the people, and we need more peace, love,        5   that the foregoing proceedings and/or conversations
  6    joy, and happiness, and less lies, deceit, and devil.     6   were transcribed by me via CD, videotape, audiotape or
  7    I’m going to rebuke it right now.                         7   digital recording, and reduced to typewriting under my
  8           And here’s what we’re going to do. Let me          8   supervision; that I had no role in the recording of
  9    tell you something. Can we pray together just for a       9   this material; and that it has been transcribed to the
 10    second? Let’s just pray together. Can we do that?        10   best of my ability given the quality and clarity of
 11    Here we go. This will really tick them off because       11   the recording media.
 12    the devil gets so mad whenever we pray and I’m just      12          I further certify that I am neither counsel
 13    going to do it. So here we go. Let everybody just        13   for, related to, nor employed by any of the parties to
 14    pray with me right now.                                  14   the action in which these proceedings were
 15           Dear Heavenly Father, we just come to You         15   transcribed; and further, that I am not a relative or
 16    right now in Your mighty name, God. We just ask and      16   employee of any attorney or counsel employed by the
 17    declare right now peace, love, joy, happiness,           17   parties hereto, nor financially or otherwise
 18    clarity, vision, and cleansing on this amazing place,    18   interested in the outcome of the action.
 19    in this planet, God. You said wherever two or more       19
 20    people come together, God, that You would make it so.    20
 21    And I just say right now in the name of Jesus that we    21   DATE: 3/26/2021
 22    bind up sickness, disease, ignorance, stupidity. We      22               ELIZABETH M. FARRELL, CERT
 23    bind up lack and disease and we loose happiness,         23
 24    health, wealth, abundance, prosperity, freedom, and      24
 25    joy in Your mighty name. Amen, amen, amen.               25

                                                          30
  1           Boy, they don’t like when we pray either.
  2    So listen, here’s what I want you to do. Share this
  3    video. I love and appreciate you more than I --
  4    you can even imagine. I’m humbled that you guys
  5    join me all the time. I’m humbled that we’re in
  6    this together. And if you guys go -- go to
  7    freevitamindeals.com -- that’s freevitamindeals.com --
  8    join the movement. Share that with your friends and
  9    family. Get on our email list. Forward our emails to
 10    other people. Get on these nutritional products that
 11    your body needs because that’s -- it’s really just
 12    that simple. It’s just that simple, okay?
 13           You need D3, you need zinc, you got to get
 14    on the immune boosting pack. We can show you how to
 15    get some weight off your body so you can stay
 16    healthier and get those stinking co-morbidities, like
 17    type 2 diabetes, which is totally reversible, gone.
 18    And I declare you can have it.
 19           So go to freevitamindeals.com. That’s free
 20    vitamindeals.com. Join the movement.
 21           Until we meet again, everybody, I’m Dr. Eric
 22    Nepute. God bless you, God bless America, and God
 23    bless the world. Bye, everybody.
 24           (The recording was concluded.)
 25


                                                                                                       8 (Pages 29 to 31)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 11 of 17 PageID #: 112
                                   2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                              1/16/2021
                                                                                                      [32]

         A             assistants 19:17       bottom 20:17         cells 25:9             comes 19:24 24:7
A.M 1:8                attaching 25:9         bought 20:21,22,23   censor 16:25           comical 6:24
ability 31:10          attacks 28:13          bowel 26:3           censored 5:5 6:12      coming 11:10 14:13
able 17:8 21:5,23      attorney 31:16         Boy 30:1             censorship 4:17          21:17,17
  22:15                audio 4:5              brain 19:13 25:7,15  central 20:9,9 21:17   COMMISSION 1:2
absolutely 14:11       audiotape 31:6          25:20,21,24         CERT 31:22               2:1 3:1
  21:14 23:4 27:7                             Break 4:5            certain 14:12          common 12:19
                                 B            bright 8:13          CERTIFICATE            commonly 4:20
absorbed 17:3
abundance 29:24        back 7:4 9:17 11:3     bring 13:2             31:1                 commu 21:10
accidents 10:4           18:3,8,9 21:24       brought 14:20 15:7   certify 31:4,12        Communist 6:10
act 8:4 10:16 28:18      22:1 25:23           bucks 21:2           cetera 13:14 17:3      complete 21:25
action 31:14,18        backing 20:5           buildings 22:15      chance 4:16 16:8       completely 4:12
acts 10:16             badge 29:1             built 14:23          chances 16:3             5:10,17 20:25
adequate 16:7          balanced 26:1          bump 10:23 28:19     check 11:5 17:12         21:18
adjuvants 15:17        banks 20:9,10 21:17    bunch 15:17            18:21 19:10          compliance 12:8
adverse 13:8,9         barrier 19:12          business 10:21       chemical 16:2 18:6     concluded 30:24
affect 21:21           bars 5:3               businesses 12:10     child 26:8             confusing 7:23
agenda 24:17           based 8:20             button 5:6 7:19,20   children 16:20         continue 17:5
ago 5:17,18,23         basically 14:6 22:23    9:18 11:6 12:15     China 20:8,9 21:18     contracting 16:8
ahead 23:7             beginning 22:8          18:16 24:19         Chinese 20:22          control 7:7,8
ain’t 12:12            believe 8:1 9:10       buy 20:6             chiropractor 7:22      conversation 5:8
airplane 13:1 14:9     Bell’s 19:14           Bye 30:23            choose 14:1,2          conversations 31:5
airports 14:13         benefits 14:3 15:25                         Chrissy 6:23           cool 7:9 24:5
                       best 11:20 15:24                 C          chronic 28:7           copies 26:10
allegedly 7:12
allergic 18:13,13,14     31:10                C 4:1 17:22 26:2     circulating 13:11      cost 21:1
allow 17:5             bet 4:12               California 12:7      cities 15:2            costs 10:25
allows 27:1            better 17:6 25:7         22:24 23:1         claims 28:1            counsel 31:12,16
Amanda 7:21              26:19 27:14,15       called 14:22 18:6    clarity 29:18 31:10    countries 14:12
amazing 17:24          Bible 9:2              calling 15:18        classes 19:2           country 14:24 25:4
  26:14 29:18          biblical 9:10,11       camp 14:22           cleansing 29:18        couple 4:24 5:17
amen 29:25,25,25       big 10:10              can’t 5:25 6:1 7:12  clearly 5:13 9:25        15:2 21:13 24:3
America 14:13          bind 29:22,23            12:24,25 13:1,1,2    11:19 12:4           course 25:25 26:15
  20:18 24:11 30:22    bit 7:15                 14:7,7,8,8,9 16:24 clue 8:6               cover 7:24
Americans 9:8          blanket 11:1             17:24 18:24 21:7,8 co- 19:14              COVID 10:1 12:19
and/or 31:5            bless 30:22,22,23        22:14 25:15,19     co-kinesthesia 13:15     28:10,12,14
animal 18:8            blessing 4:15          cancer 10:3          co-morbidities         COVID-19 10:2,12
anybody 5:16,16        blocks 16:21 17:4      car 10:3               30:16                  10:22 13:9 16:8
  14:10 20:7           blood-brain 19:12      cardiovascular       Coast 23:12              27:24 28:2,17
anyway 18:3            blown 27:25,25           28:13              code 7:15              cracks 28:21
appreciate 7:18        body 13:15 15:18       care 8:9 10:21,24    cold 26:7              crash 22:3
  30:3                   18:6 23:25 25:8        11:2,3,3 28:16     collateral 20:13,18    crazy 5:14 14:11
April 24:14              30:11,15             CARES 10:16 28:18      20:18                  20:23 21:11 23:4
argue 16:22            bonus 28:19            causes 10:8          collided 4:18            27:7,16
arm 18:10              boosting 30:14         CD 31:6              combination 17:4       created 8:17 24:1
arms 9:8               borrow 20:6,7,8        CDC 9:24 10:7 13:9 combined 4:18              26:24
aside 10:17            bottles 18:23 19:1       28:1,6,15,15,21    come 4:16 5:13 9:25    crosses 19:12
                         27:11,12             CDC’s 5:12             21:16 29:15,20       culture 21:6


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 12 of 17 PageID #: 113
                                  2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                1/16/2021
                                                                                                        [33]

currency 20:1         didn’t 24:11                      E            extra 10:17          Forward 30:9
cut 1:13 2:5 4:3 6:24 die 24:10              E 2:2 4:1,1                                  found 7:8 19:11
  6:25 18:18          died 10:1,2,2,11                                          F         fourth 23:1
                                             earlier 5:16 9:4
                        28:2,6,7,8,9,11,12   earth 9:9               fabricated 5:11      free 9:1 16:12 19:2,2
          D             28:16                                        Facebook 1:7 6:2       26:7,15,18 27:12
                                             East 23:12
D 2:2 4:1 16:7,21     different 4:18 9:13    economic 22:3           fact 10:19 11:23       30:19
D3 16:1,1,11,19 17:1    25:16                economies 22:21            15:2 16:21 20:24  freedom 14:1 29:24
  17:4,21 18:23 19:1 digital 3:12 31:7         23:6,8                facts 13:21 23:22    freevitamindeals....
  25:5,6 27:11 30:13 disease 10:3 11:21      economy 9:22 23:2       fake 20:3              6:4,5 8:23,23 9:16
da 10:4,4,4             11:22 12:11 13:19    educated 8:9            falsifying 10:13       12:16 16:12,13
daily 17:19             16:14 28:7,10,11     education 8:3           family 26:10 30:9      17:14,14,18 18:20
damn 10:25              29:22,23             educational 19:2        Farrell 31:4,22        19:9,9 23:20,20
darn 8:18             dissolves 18:12        effect 9:5              faster 10:22           24:24 26:5,6 27:4
datas 10:13           distancing 12:6,9      effective 16:17         fat 26:21              28:24 29:3 30:7,7
DATE 1:7 31:21        distress 28:8          eight 4:11              Father 29:15           30:19
day 4:7 6:7 16:11,19 divide 22:17            either 30:1             Fauci 8:4            freeze 28:20
  17:1,22 25:5 26:2 doctor 7:21 8:4,10       Elizabeth 31:4,22       fear 8:20 11:13      freezing 6:13
days 9:7 11:9 14:20     28:25                email 6:6 30:9             13:21,22 24:18    friends 15:21,24
  22:10               doctor’s 12:25         emailed 18:1               26:22,22            26:10 30:8
DC 1:6 3:4 15:1       doctors 5:24 7:2       emails 6:7 17:19        fear-propagated 7:5 front 8:2
de-stress 26:16         8:12,18 10:18,18       30:9                  fearing 24:15        FTC 16:22
dead 26:21              26:20 28:19          embarrassing 5:20       February 3:7         FUBAR 21:18
deal 6:10 11:8 12:17 doesn’t 8:4,5,15        emergency 15:6,7        federal 1:2 2:1 3:1  fugazi 20:3
  19:5,8 21:18 22:2     11:19 17:5 25:25       19:22                    15:5 22:10,13,15  full 5:3,3,4,4
dealing 13:18         doing 10:14 15:1       employed 31:13,16       feel 27:14           function 25:7,15
Dear 29:15              18:1 26:2,3,4,14     employee 31:16          FEMA 14:20,22        functions 25:16
death 10:8 28:10,12     26:14                ends 21:7,9                15:4,6 19:21      further 31:12,15
  28:16               dollar 20:25           enemy 9:23              fiat 20:1,1,2        future 20:19
deaths 5:10,10        domestic 15:24         energy 25:6,22          fight 25:23
  13:10 27:23         don’t 4:19 5:24 6:9                            fighting 9:23                   G
                                             enzymatic 25:16
deceit 29:6             6:9,10 7:1,1,22      equal 8:17              file 3:12            G 4:1
decided 27:7,10         8:22 12:1,17 13:25   Eric 1:6 3:4 4:4,6,20   filth 22:22          gallon 21:2
declare 29:17 30:18     14:2,9 17:7 18:15      24:22 29:2 30:21      financially 31:17    game 27:7
deficiency 25:13        19:18,25 24:8,12     ericnepute.com          fingers 16:24        gas 21:2
deficient 25:14         24:15,22 25:23,24      17:16 24:25           first 5:22 9:7 13:13 generation 21:21,21
definitely 8:18         28:23 30:1           et 13:14 17:3              16:9 25:10        genetic 15:15 18:4
  15:18,23 23:7       dose 25:5              evening 4:7             Florida 6:15 23:12   gentleman 9:20
deflating 20:25       double 18:25           eventually 22:11        flu 18:15 26:7       getting 4:10 6:24,25
degrees 8:1           double-down 7:9        everybody 4:7 6:3       flus 28:6              8:21 16:4 17:11
Delhi 6:17,18         download 16:16           6:15,15 7:18 10:2     fly 14:9               19:13,14 20:22,23
Democratic 22:19        27:5                   11:17 17:17 24:13     folks 24:20            23:25
  22:20               Dr 4:20 24:22 29:2       25:11 27:9,12         follow 6:1 12:16     give 14:5 17:19,20
deny 10:20              30:21                  29:13 30:21,23           17:13 24:23         18:10,25 26:10
determines 8:2        drop 18:17             Everybody’s 11:24       following 3:11         27:12
devil 29:6,12         dystonic 13:15           23:13                 force 15:3,8         given 31:10
diabetes 10:3 30:17     19:14                evil 9:13               foregoing 31:5       gives 28:19
Diana 19:9                                                           forget 8:22          giving 18:22 19:1


                                     For The Record, Inc.
                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 13 of 17 PageID #: 114
                                  2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                1/16/2021
                                                                                                        [34]

globally 10:11         guys 5:1,6,7 6:18,22 High 26:25             important 26:18        keep 6:24,25 25:20
glycol 18:7,11 19:12    7:11 9:16 11:5      high- 25:4               27:2,22              key 26:17
go 6:4,4,5,15 8:22      14:10 16:12 17:13   high-dose 25:5,11      individual 8:20 9:6    kidding 11:2
  9:3,16,17 11:5        18:16,19 19:3,6,24  higher 10:19           individuals 8:9,13     kids 21:22,22,22
  12:15,15,20,24,25     21:16,20 23:19      highest 23:2             10:1,9               kind 12:2 15:22 19:7
  13:1 14:7,7 16:12     24:19,23 28:4,22    highly 8:9             industry 10:24         kinesthesia 19:15
  17:8,13,14,18 18:7    30:4,6              hit 5:6 7:19,19 9:18   infected 11:18 16:4    know 4:14,19 5:1,7
  18:19 19:3,8,10                             11:5 12:15 18:16     infection 11:20 12:5     5:9,13,21 6:23,23
  20:12 22:14,15                 H            24:19                infections 12:11         6:23 7:19,22,23
  23:7,19 24:24        happen 15:5 22:4,8 hope 4:8 6:18            info 17:19,20            10:21 11:9,24
  25:14 26:4,6 27:4     22:9,16 24:11,16    hormones 25:8,14       information 6:8          12:18 13:7 14:3
  27:4 28:24 29:3,11    27:20               hospice 28:16          injection 18:10          17:9 18:15 19:18
  29:13 30:6,6,19      happened 22:24       hospital 10:20         interested 31:18         19:24,25 20:7,8,12
God 8:17 29:16,19       27:24               hospitals 10:19,24     international 16:11      20:15 21:12,15
  29:20 30:22,22,22    happening 20:24      hour 21:3              internet 13:11 19:17     22:5,25 23:3,6,16
goes 15:17 17:15        21:12 22:5 23:5,14 house 6:16,20,20        invisible 9:23           26:12,23 27:8,18
  18:6,11 21:19         27:6,17               20:14                involved 19:21         known 4:20 8:3
going 4:25 5:5,22      happens 4:12 18:19 huge 22:17               iontofer 27:1          knows 11:24
  6:11 7:12,14 8:24    happiness 29:6,17    human 16:9             ism 21:7,9
  8:25 9:5,9,22 11:6    29:23               humbled 30:4,5         isn’t 14:10                      L
  11:16,18 12:2,14     happy 27:9           hundreds 17:25         it’s 4:15 5:13,20,20  label 10:22
  12:23,24 13:5        hard 22:11             24:4 25:3 26:13        6:24 9:21,24,24     labeled 15:24 27:25
  14:17,24 15:3,4,8    he’s 7:12 16:25      hurry 24:12              10:23 12:1,2 13:20     28:10,11,13,16
  19:20,22 21:1,4,20   health 8:8 10:21,24 hypertensive 28:9         13:21,21 14:5,13    lack 29:23
  21:21,23,25 22:4,6    11:2,3,3 23:23                               14:13 15:5,6,14,15  laid 9:4,4,20 10:7
  22:8,9,9,11,17,17     29:24                          I             16:13,17,17 17:24      21:15
  22:18,19,20,21,22    healthier 19:3 26:17 I’ll 7:14 21:10          18:4,4,14 19:22     land 20:20,21
  22:23 23:3,7,9        30:16               I’m 4:19,21 6:20 7:4     20:3,3,4,4,14,15    law 14:25 22:13,13
  24:10,14,16 27:10    healthy 27:9           7:14,22 9:22 10:20     20:15,23,25 21:1    learn 15:9,10
  27:14,20,20,21       hear 7:1,2,11 8:11     10:21 12:14,18         21:17,17,21 23:2,2  leaving 23:9
  28:20 29:7,8,13       9:15 11:7 12:19       14:1 15:18,23          23:3,4,4 25:8,12    let’s 4:4,6,13 5:7 7:9
gold 20:2               24:20                 17:11 19:16 22:6       26:5,15,17 27:6        7:24 8:19 18:25
good 4:7,7,7 6:17,18   heard 14:22            24:22 26:22 27:20      29:5 30:11,12          29:4,10
  9:12 10:25 15:20     heart 10:3 28:11,13    27:21 28:25 29:1,2                         letters 8:1,14
  23:25 25:22          heaven 9:9             29:7,12 30:4,5,21              J           level 4:18 8:3 9:13
gosh 23:1              Heavenly 29:15       I’ve 7:3 15:19 16:11   January 1:8 10:8         9:14 16:7
government 15:5,21     hello 6:15,15,17       16:16 17:22 21:15    Jennifer 27:3         levels 26:25
governments 23:15       7:16,16               22:7 26:13           Jersey 7:16           lied 5:12 27:17
governors 23:7         help 5:2 26:22       idea 24:16             Jesus 29:21           lies 29:6
great 6:21             helps 17:23 25:6,6,7 ignorance 4:17         job 14:8              line 20:17
greed 10:23             25:7,8,20             29:22                jobs 21:5             list 15:22 16:13 28:3
grocery 12:25          here’s 7:10,23 9:22 Illinois 6:18           join 29:3,4 30:5,8,20    28:3,6,15,15 30:9
grow 25:8,19            11:8 12:17 18:3     imagine 30:4           Journal 16:5,5,6,6    listen 6:22 9:19 14:1
guide 16:12             19:5,5 22:8 28:3,5 immediately 21:11       joy 29:6,17,25           19:8 30:2
guy 8:3                 29:8 30:2           immune 8:6 25:6        joyful 27:9           listens 8:7
guy’s 16:24            hereto 31:17           26:24 30:14                                literally 5:2,25 21:6
Guyana 6:16            Hey 5:15             immunologists 8:12               K              22:2 24:2 25:3


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 14 of 17 PageID #: 115
                                2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                            1/16/2021
                                                                                                    [35]

little 5:23 7:15     19:22 20:2,3 25:19     23:12,13            occurred 13:10           12:8 16:8 26:23
live 4:9,9 5:22 6:2 media 7:14 13:17       mRNA 18:5,5          office 13:1              28:1,19
   15:16             31:11                                      OFFICIAL 1:1           period 23:2
lives 4:10 6:2      medical 19:17                    N          oh 6:11                perpetuating 13:20
living 22:22 26:21  Medicare 10:17         N 2:2 4:1            okay 8:25 30:12          13:21
loan 20:10,11,12    meet 30:21             name 7:12,13 8:2,15 Oklahoma 20:23          person 8:5 14:17
lockdowns 15:1      men 8:17                29:16,21,25         once 7:15                17:12
long 4:13,21 6:13   mention 7:3            narrative 10:10      ones 20:4 24:9         person’s 7:12
   15:19 20:2       message 23:18          nat- 15:6            order 9:12             Pfizer 18:9 19:7
look 12:7 18:8 20:20 24:25 25:1            national 15:6,7      outbreak 10:2          Picture 26:11
   20:21 21:13 23:9 messages 7:2            19:22               outcome 31:18          Pittsburgh 7:17
   23:10,10,11 28:14metaphor 9:11          nationalists 20:22   over- 27:24            place 16:9 25:10
looking 22:2        Michigan 6:19          Nature 16:6          overcedes 22:13          29:18
loose 29:23         middle 4:8             nearly 26:21                                places 10:14
lose 24:3           mighty 29:16,25        nebulizer 17:23                P            plan 8:19 9:3,19
lot 5:1 10:13 13:7  million 9:7 10:11      need 5:1,21 11:2     P 4:1                    17:11 24:1
   14:25,25 17:20    11:8 14:18,19          17:7,9 18:22 23:19 pack 26:24 30:14        planet 25:13 29:19
   26:20             18:23,25 24:10         24:20 25:17,17      PAGE 2:4               platform 6:4
love 7:18 29:2,2,2,5 27:11,12               26:12 27:13 29:5    PAGES 1:10             platforms 6:9
   29:17 30:3       millions 6:1,7 16:16    30:13,13            paid 10:14,22          please 8:22 10:12
                    mind 25:21,21          needs 30:11          pain 11:14,17 13:5,6     14:16 24:20
         M          mineral 25:12          neither 31:12        pains 24:5             pleasure 11:15 13:3
M 31:4,22           minerals 27:1          Nepute 1:6 3:4 4:4,6 palsy 19:14              13:5
mad 29:12           minimize 11:21,22       4:20 17:17 24:23    paper 20:3             plus 19:2 28:11,12
majority 18:12       16:3                   29:3 30:22          papers 16:23           pneumonias 28:6
man 16:9 21:18 26:8 minimum 21:3           neurological 13:14   parks 22:14            point 7:4 18:13
 26:17              minute 8:25 12:15      never 21:23,25       parties 31:13,17       polyethylene 18:7
mandate 12:21,22     17:11 27:21           new 6:17,18 7:16     passports 14:12          18:11 19:11
 12:23,24 14:4,5,6  minutes 4:11,24         12:7 21:2 23:10     Pathogens 16:5         possibly 14:2
 14:6 22:10,12       5:17,18               newsletter 6:6 9:18 patients 25:3 26:24     POSTED 1:7
mandated 22:16      miracle 4:15           Nick 7:21            pay 10:18,18 19:23     potential 14:17
mandates 22:5,19    mislabeling 10:13      normally 15:16         21:23,25             potentially 14:17
 23:8               mismanagement          noted 13:8           peace 29:5,17          power 5:4
March 1:8,9 3:12     22:3                  number 11:12 23:18 PEG 18:7,7               pray 29:9,10,12,14
 24:13 28:19        modelers 24:8           23:18 25:12         people 4:9 5:21 6:1      30:1
mark 22:6           Moderna 18:9 19:7      numbers 5:13 10:5      6:7 7:23,25 10:11    presidency 11:10
martial 14:25       money 10:17 19:24       10:6 18:17            10:22 11:6,13,14     president 7:13 9:6
mask 12:6,9,24       19:25 20:5,7,8,10     nurses 13:12 19:16     13:4,7,14,18 14:19     14:18 21:2
masks 22:10          20:15 21:16           nutrients 27:4         15:10,12 16:16       pretty 24:19
material 31:9       months 24:3            nutritional 30:10      17:25 18:12 19:13    prevent 16:14,15
Matter 1:5 3:3,4    morning 4:7 6:17                              21:4 23:9,10,11,17   prevention 26:7
mean 5:25 8:15      motorcycles 10:4                 O            24:2,10,20 25:4      print 26:9
 10:20 17:25 18:13 move 9:9 11:16 13:6     O 4:1                  26:11,12,13 28:1,5   private 25:1
 20:19,20,22,23     moved 11:14 13:4       obey 8:21 11:13        28:8,9,11,12,14      probably 12:14
 21:1,1,24 22:25    movement 29:4 30:8      13:24                 29:4,5,20 30:10      probiotics 17:22
 23:9,12             30:20                 obeying 7:6          people’s 13:17           26:4
means 15:5 18:17    moving 21:6 23:11      obviously 24:11      percent 10:1,19,23     problem 7:25 13:22


                                    For The Record, Inc.
                       (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 15 of 17 PageID #: 116
                                 2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                              1/16/2021
                                                                                                       [36]

problems 13:14       real 9:24,24 10:5,6,6     29:16,17,21       shown 12:4 16:2           12:5 23:21
PROCEEDING 1:1         11:2 13:18,19 14:5    risk 14:3 23:24     shut 4:12,14 5:2,18     stops 25:9,18
proceedings 31:5,14    14:11 20:4 24:23        28:13               7:14 8:25 12:14       store 12:25
produce 25:8           28:22                 rock 5:4              13:17 16:22 21:11     stories 24:23
produced 3:11        realize 5:21            role 31:8             22:21 23:9 24:14      strength 5:3
products 18:21,22    really 4:17,25 10:25    roll 5:5 14:15        27:19,20              stress 17:24
 30:10                 10:25 11:11,19        rolled 17:12        shutting 6:13 12:10     stroke 10:3
prognosticate 22:6     13:13 15:14 17:7      rolling 14:12       sick 13:13 26:20,21     studies 18:8 19:6
proliferate 17:5       18:4 20:24 21:14      rollout 19:21       sickness 16:14 23:24    stuff 10:4,23 12:17
proliferating 25:18    21:15 24:5 26:19      rush 24:12            29:22                   16:14 17:2 19:1,7
propagated 11:13       28:1 29:11 30:11                          Sign 6:5                  20:16 22:7,15 25:1
properly 12:1        reason 6:25                       S         simple 14:5 30:12         27:16
proportion 27:25     rebuke 29:7             S 4:1                 30:12                 stupid 25:25
prosperity 29:24     Record 1:24 3:12        sad 5:20 13:11      sissy 15:22,23          stupidity 4:17 29:22
protect 12:2,2 15:9  recording 2:4 30:24     save 6:2            site 13:9 17:15 19:3    supervision 31:8
 23:21 24:6            31:7,8,11             saying 7:5 10:10    situations 15:7         supposed 9:21 10:7
protocol 17:22 18:2  red-listed 15:19          13:20 24:8,11,15  smart 8:15              supposedly 15:10,12
 26:5,8 27:5         reduce 16:2 23:23       says 9:2 14:6       snapping 16:24          suppress 8:24
proud 28:25            23:24                 scare 13:6          social 7:14 12:6,9      suppressed 28:25
provided 3:12        reduced 31:7            scared 11:14 13:23    13:17 21:8            suppression 28:22
providers 8:9        reform 11:2               13:24 23:21 25:24 soft 14:5,6 22:11       sure 8:18 14:24
publicly 7:11 11:25  refrigerator 26:10      scary 23:4          somebody 5:22 6:12        19:16
purchased 27:11      regenerate 25:19        school 8:14 14:7      8:14                  surely 8:5
purpose 10:14        register 6:5 9:18       screwed 21:22       someone’s 8:2           Switzerland 6:16
push 24:17             17:18,19              second 15:14 29:10 soon 7:13                symptoms 11:21,22
pushed 5:11          related 31:13           see 4:13 6:19 7:16  sorry 16:3,5 23:23        16:16
put 9:7 10:8 19:20   relative 31:15            7:17,17 13:12     sound 8:4               syndrome 28:9
 20:13,14,18,20      remains 15:2              18:16 22:17,18,19 south 23:13             system 8:6 10:21
 25:11 26:9,15       remember 8:16             22:20 28:22       speak 7:14                25:7,18 26:24 27:2
 28:18                 10:12 17:16,17        seeing 13:10 14:24  spell 17:17
putting 11:3         repay 21:20             seen 19:16          spread 11:20 12:5                T
                     Republican 22:18        send 6:6 25:1 26:11   16:3                  table 9:4
         Q           research 11:19            26:12             stand 5:24 29:4         tag 11:6 24:20
quality 31:10        reset 21:25 24:1        sense 12:19,20 26:1 standard 20:2           take 4:24 9:5 16:20
Quercetin 26:25,25 respiratory 17:23         series 26:16,18     start 12:18               16:20 17:2 26:11
question 5:23 9:12     28:7,8                servers 6:9         started 28:20             26:24
questions 6:22 27:3 responders 13:13         set 4:13 9:1 10:17  starting 14:11 18:17    taken 19:18
                     return 14:8             shaking 13:15 19:15 starts 6:13 21:8,9      takes 4:14 9:17
         R           reversible 30:17        share 4:25 5:6,6    state 6:21 22:13,14       13:22
R 4:1                REVISED 1:9               7:19,19 8:22 9:18   22:15,25              talk 7:11 8:5,19
ramp 4:10            rid 26:22                 11:6 12:15 18:16  states 9:6 11:19 12:7     15:13 17:10
reaction 13:9        right 4:16 6:14,21        23:18 24:19,25      12:11 20:10,17        talked 19:6
reactions 13:8         7:25 9:2,22,23          28:4 30:2,8         22:18,19,21           talking 5:9 12:18
read 27:18,19,21       11:4 14:14 16:24      shoot 16:24         stay 30:15                15:25 28:21
  28:2                 16:25 17:2,4 22:6     shot 18:15          steady 9:21             Tamiflu 12:3
ready 4:10 5:4 12:18   22:7 24:8 25:21,22    show 30:14          stinking 30:16          tax 14:8
  18:18                25:23 27:6 29:7,14    showed 16:6,23 18:9 stop 9:21 11:19,21      teach 26:19


                                     For The Record, Inc.
                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 16 of 17 PageID #: 117
                                  2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                                  1/16/2021
                                                                                                          [37]

tell 5:24 6:12 15:20   thinks 11:17 14:10     types 8:8              viruses 16:15 25:9     wearing 12:6,9,24
  15:23 17:24 18:11    third 23:1             typewriting 31:7         25:18                website 9:17 17:15
  25:2 29:9            thousands 17:25        Typically 10:7         vision 29:18           week 9:5
telling 6:3 24:9         24:2,3,4,4 25:3      tyrannical 23:15       vita 24:24             weight 23:25 30:15
ten 18:14                26:13                                       vitamin 16:1,1,7,11    wellness 4:20 29:1
tens 24:2,4            three 11:12                      U              16:21 17:1,22 25:5   went 8:14
terrorist 15:25        tick 29:11             uh 13:6 19:8 25:13       25:6,11 26:2         West 6:19 23:12
testosterone 25:14     ticked 26:19            26:2                  vitamindeals.com       what’s 4:25 5:21
Texas 6:20,21 20:22    time 4:14,21 8:16      um 10:18,18 13:6         30:20                 17:9 20:24 21:12
  23:11                  12:9 14:14 15:19      19:8 26:3,4           voted 15:11,11,12       22:4,8,8,24 23:5
text 26:11               20:2 27:19 30:5      unattenuated 15:16                             23:14 27:6
that’s 6:3,11 7:6,6    timers 4:13            unbelievable 21:14              W             where’s 21:16
  7:22 8:18,20,23      times 18:14            uncontrollable         wage 21:3              whistling 20:3
  9:1,3,5,10,16,20     Tina 5:15               19:15                 waiting 14:14          who’s 11:24 19:22
  11:3,22 13:11,22     TITLE 1:6              uncontrollably         wake 5:21              Wisconsin 6:16,19
  14:17,24 16:2,2,21   told 13:4 18:1,24       13:16                 want 4:13 5:5 7:1,1     6:23
  17:15,15 18:18         21:16 27:23 28:20    understand 12:1,13      7:4,10 8:21 9:15      woman 16:9 26:8
  19:23 20:21,24         28:23                 13:24 14:16 23:22      11:7,8 12:17,19       women 8:17
  21:3,12,24 22:1,1    tolerance 26:3          23:23 27:13 28:22      13:23,23 17:8         won’t 22:14
  22:2 23:4,13,20      Tony 8:3               unfortunate 22:1        19:18 23:14 27:9      word 6:11 21:7,9
  24:1 25:12 26:1,17   topic 7:25             Union 22:25             30:2                  words 21:10 22:6
  27:2,6,15 30:7,11    totally 9:2 30:17      United 9:6 20:10,17    wanted 4:24 7:7        work 14:7
  30:19                TRADE 1:2 2:1 3:1      units 16:11            wants 9:7 21:3         working 12:12
therapeutic 15:15      transcribed 1:8 31:6   use 16:17              warrior 4:21 29:2      works 8:6 16:18
  18:5                   31:9,15                                     watch 6:12 15:22        17:6
there’s 8:3 9:3,19     transcript 1:1 3:11              V             18:20,21              world 4:16 8:7 13:2
  10:10 11:11,12       TRANSCRIPTIO...        vaccine 11:18 12:3     watching 5:7            22:2 27:8,17 28:25
  13:7 17:20 20:4        31:1                   13:8 14:4,10,12      way 6:12 10:5 11:25     30:23
  22:9,11 25:15 26:6   travel 13:1              15:13,14,16 17:7,7    16:1 18:18,22         world’s 24:14
they’re 7:9 8:15,24    treat 16:15              17:10 18:3,4 19:6     19:23 20:25 21:24     Wow 14:21
  11:6,13,18 12:22     treatment 26:7           24:13                 25:5                  Write 28:3
  12:23 13:5,18,20     tried 16:22            vaccines 9:7 11:9      ways 11:11             wrong 24:9
  14:14,23 15:1,3,7    trillion 9:19 19:24      14:18,19 19:21       we’ll 18:25 24:25      WW 1:13 2:5 4:3
  16:23 18:14 19:14    true 10:8                22:12                 25:1                  www.ftrinc.net 1:25
  19:20 21:22,23,23    truly 10:2             vast 18:12             we’re 5:4,5,25 6:3
  21:25 22:22,23       truth 4:22,22,23       version 15:17           9:23 10:12 11:4                X
  24:7,11,14,15,17       5:24 6:8 7:1 9:1     versus 9:13             14:24 18:17,22        X 2:2
they’ve 5:11,11,12       12:18 19:19 23:22    video 5:3,6 8:24        19:1 21:6 22:2
  12:8 14:11           try 4:4,6 13:6           13:17 30:3            23:7 27:10 29:8                 Y
thing 7:7,24 9:10,11   trying 24:17 26:22     videos 13:11,12         30:5                  y’all 4:25 18:15
  12:4 15:8 21:13      turn 22:23               18:21 19:16          we’ve 5:25 6:17 7:2      27:13 28:21
  24:7 27:18           TV 8:3                 videotape 31:6          16:13 19:25 20:1      years 10:9
things 13:2 21:13      Twelve-video 26:18     Virginia 6:19           24:2                  York 7:16 12:8
think 4:25 8:10        two 6:6 10:11 11:11    Virginia’s 6:20        weakened 15:16           23:10
  10:25 19:20 21:14      23:18 29:19          virologists 8:12       wealth 29:24           you’ll 13:24
  23:3 27:16           Tylenol 11:1           virus 9:21 15:17       wealthiest 22:24,25    you’re 7:5 9:2 15:21
think’s 15:4           type 8:10 30:17          16:21 17:5 26:7      wear 29:1                15:22 22:17,17,19


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-12 Filed: 04/15/21 Page: 17 of 17 PageID #: 118
                                     2021-2-23 WW Cut Me Off Again
Eric A. Nepute, DC                                                                1/16/2021
                                                                                         [38]

  22:20 25:24 26:1     3/26/2021 31:21
  26:20,21 27:14       300 25:15
you’ve 5:12 10:11      301 1:25
  19:16 27:17,23       31 1:10
                       350,000 27:23
         Z
zeroes 20:4                      4
zinc 16:19 17:2,4,21   4 2:5
  18:23 19:1 25:11     44,000-plus 28:9
  25:17,18 27:12
  30:13                          5
                       5,000 16:10
         0             54,000 13:7
         1                       6
1 1:10                 6 9:25 28:1
1.9 9:19 19:23         6:18 1:8
10,000 16:10
100 9:7,7 11:1,8,9               7
  14:18,19,19 21:1     77 16:7
  22:10
100-day 17:11                    8
12-video 26:16         800 1:25 4:9
15 21:3                87,000-plus 28:5
15,000 28:14           870-8025 1:25
16 1:8                          9
17,000-plus 28:7
                       921-5555 1:25
18 3:13
                       97 12:8
         2             99 26:23
2 30:17
2.2 24:10
20 10:19,23 28:19
200 11:1
2012 18:9
2020 16:6
2021 1:8,8,9 3:7,13
2021-2-23 1:13 2:5
  4:3
2023188 1:5 3:4
22 1:8
23 3:7
25,000- 28:10
26 1:9
26,000-plus 28:8
28,000 28:12
         3

                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
